 

Exhibit 10.1

 

SECURITIES SETTLEMENT AGREEMENT

 

THIS AGREEMENT (“Agreement”) is by and between Redwood Management, LLC
(“CLAIMANT” or "Redwood") and the undersigned 3Dicon Corporation ("COMPANY" or
"DEBTOR") and is entered into as of the effective date below, all with reference
to the following facts, which the parties agree are true and correct:

 

RECITALS

 

CLAIMANT acquired, on or about this date, certain debt rights, noted below,
along with the rights to common stock and conversion of a prior "assignor" as to
the COMPANY;

 

CLAIMANT is, therefore, both an investor and a creditor of the COMPANY entitled
to payment and conversion of outstanding debt securities, including common stock
conversion of such debt securities, as referenced in agreement(s) and
document(s), including between the parties hereto, such as listed below;

 

DEBTOR seeks to avoid dispute, retire debt from its books and records, make
effort to improve its financial picture for potential acquisition and future
fundings by eliminating or limiting the extent of debt the DEBTOR faces, and
honor such conversion and related rights acquired by the CLAIMANT;

 

THEREFORE, THE PARTIES AGREE TO SETTLE, AND THE PURPOSE OF THIS AGREEMENT IS TO
REFLECT SUCH SETTLEMENT;

 

NOW THEREFORE, the parties hereto hereby represent, warrant, and covenant with
and to each other and confirm all of the above and following to professionals,
and the transfer agent of COMPANY and others to whom it may concern, as follows:

 

1.     Obligations Owing. The above Recitals are incorporated herein by
reference. Reference is made to the debt securities identified on the signature
page hereof (the "Debt"). As to the Debt, any past or current dispute, potential
defenses and disputed considerations, etc., are waived by the COMPANY, and the
debt obligation is hereby confirmed as owed. The COMPANY ratifies and confirms
the validity of the Assignment and Assumption Agreement by and between the
CLAIMANT acting as an investor and the prior assignor and this includes the
common stock and conversion rights of the assignor surrendered to the CLAIMANT,
which rights are aged in excess of 12 months.

 

2.     Exchange. CLAIMANT and the COMPANY hereby agree to confirm the exchange
of the Debt for securities of the COMPANY as follows: this securities settlement
agreement of the COMPANY to repay an amount equal to the principal amount of the
Debt ("Principal") with interest at a rate set below per annum ("Interest") by
the "Maturity Date" (below) with conversion rights to the CLAIMANT so that, at
the election of the CLAIMANT, it may convert the Principal in whole or part from
time to time into shares of common stock in the COMPANY (the "Shares"). This
obligation of the COMPANY is in the nature of a debenture but in lieu of issuing
a debenture of the COMPANY, the COMPANY shall honor the exchange, payment
obligation and conversion rights per this Agreement. Thus, concurrently with the
execution of this Agreement, CLAIMANT surrenders hereby the Debt and its
interest in the Debt strictly for the payment, conversion, Shares and related
rights under this Agreement. CLAIMANT will endeavor to use best efforts, for non
material file recording, to deliver to the COMPANY any promissory notes,
commercial paper, or other evidences of the Debt but such ministerial obligation
shall not be a condition to the conversion, Shares, and enforcement rights of
this Agreement by CLAIMANT. With reference to Rule 144 promulgated under the
Securities Act of 1933, as amended, the exchange hereby is made without any
additional consideration applicable.

 

1

 

 

3.     Payment and Conversion Rights. The COMPANY promises to pay to CLAIMANT
the Principal and Interest on the Maturity Date, or sooner if required hereby,
unless to the extent of any completed conversion of Principal and or Interest as
stated herein.

 

THE COMPANY MAY PREPAY ANY PORTION OF THE PRINCIPAL AMOUNT AT 125% OF SUCH
AMOUNT OR MAXIMUM ALLOWED PER LAW, WHICHEVER IS LOWER, ALONG WITH ANY ACCRUED
INTEREST AT ANY TIME UPON SEVEN DAYS WRITTEN NOTICE TO THE CLAIMANT, PROVIDED
THE COMPANY IS NOT IN DEFAULT OF THIS AGREEMENT, SUBJECT TO THE TERMS HEREIN.

 

"Event of Default," wherever used herein, means any one of the following events
(whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

 

(i)         any default in the payment of the principal of, interest (including
any Late Fees) on, or liquidated damages in respect to this Agreement, free of
any claim of subordination, as and when the same shall become due and payable
(whether on a Conversion Date or the Maturity Date or by acceleration or
otherwise);

 

(ii)        the COMPANY or any of its subsidiaries or affiliates shall commence,
or there shall be commenced against any of them, a case under any applicable
bankruptcy or insolvency laws as now or hereafter in effect or any successor
thereto, or the COMPANY commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the COMPANY or any subsidiary thereof or there is commenced
against the COMPANY or any subsidiary thereof any such bankruptcy, insolvency or
other proceeding; or the COMPANY or any subsidiary thereof is adjudicated
insolvent or bankrupt; or any order of relief or other order approving any such
case or proceeding is entered; or the COMPANY or any subsidiary thereof suffers
any appointment of any custodian or the like for it or any substantial part of
its property which continues undischarged or unstayed for a period of 60
Business Days; or the COMPANY or any subsidiary thereof makes a general
assignment for the benefit of creditors; or the COMPANY shall fail to pay, or
shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; or the COMPANY or any subsidiary thereof shall
call a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of any debt or the COMPANY or any subsidiary thereof
shall by any act or failure to act expressly indicate its consent to, approval
of or acquiescence in any of the foregoing or any corporate or other action is
taken by the COMPANY or any subsidiary thereof for the purpose of effecting any
of the foregoing or adverse to this Agreement;

 

2

 

 

(iii)       the COMPANY shall fail to timely file all reports required to be
filed by it with the SEC pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise required by
the Exchange Act, or cease to be subject to the reporting requirements of the
Exchange Act, or as required to be deemed a current public company as to
disclosure including on any exchange or over the counter trading medium and or
the COMPANY is in, or accused of, being in violation of any law or regulation by
written demand, court proceeding or otherwise;

 

(iv)       the material breach of any promise or representation in this
Agreement and or any related representation or agreement made by the COMPANY and
or any of its officers with the Claimant, which shall include, without
limitation, the failure to deliver shares of common stock due CLAIMANT on a
conversion within three Business Days from the date of conversion or sooner,
which delivery must be otherwise made per reasonable specifications of the
CLAIMANT (e.g. to brokerage firm account);

 

(v)        The COMPANY or any subsidiary of the COMPANY shall default in any of
its obligations under any other Debenture or any mortgage, credit agreement or
other facility, indenture agreement, factoring agreement or other instrument
under which there may be issued, or by which there may be secured or evidenced
any indebtedness for borrowed money or money due under any long term leasing or
factoring arrangement of the COMPANY or any subsidiary of the COMPANY in an
amount exceeding $25,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable;

 

(vi)      Any cessation of operations by COMPANY or COMPANY admits it is
otherwise generally unable to pay its debts as such debts become due, provided,
however, that any disclosure of the COMPANY’S ability to continue as a “going
concern” shall not be an admission that the COMPANY cannot pay its debts as they
become due;

 

(vii)      The failure by COMPANY to maintain any assets which are necessary to
conduct its business (whether now or in the future);

 

(viii)     The restatement of any financial statements filed by the COMPANY with
the SEC for any date or period from two years prior to the date of this
Agreement and until all amount due to Claimant hereunder are no longer
outstanding, if the result of such restatement would, by comparison to the
unrestated financial statement, have constituted a material adverse effect on
the rights of the Claimant with respect to this Agreement; or

 

(ix)        The Depository Trust Company (“DTC”) places a “chill” on the deposit
of additional securities of the COMPANY with DTC.

 

3

 

 

If the COMPANY fails to perform hereunder by delivering Shares or paying
Principal and or Interest within 5 Business Days of said being due, then for the
first 30 calendar days from the due date of said performance, the COMPANY shall
also owe payable immediately an amount equal to $1,000 per day as a reasonable
"Late Fee" in addition to any other damages and reasonable attorney fees and
costs payable, to cover, on a non accountable basis, the time, expense, efforts
and or distress of the CLAIMANT having to focus its management, advisors, and
counselors on the matter of the COMPANY failing to honor its written
obligations, and said figure is deemed a reasonable liquidated damages provision
and is not an election of remedy and is non exclusive so the CLAIMANT can add
and pursue all rights otherwise.

 

If any Event of Default occurs and is continuing, the full Principal amount of
this Agreement, together with Interest and Late Fees and other amounts owing in
respect thereof, shall become immediately due and payable in cash except the
CLAIMANT may elect any part thereof to be paid in Shares as part of any
conversion hereunder in which case such Shares shall be due.

 

The CLAIMANT need not provide and the COMPANY hereby waives any presentment,
demand, protest or other notice of any kind, and the CLAIMANT may immediately
and without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such declaration may be rescinded and annulled by CLAIMANT only in writing at
any time prior to payment hereunder and the CLAIMANT shall have all rights and
elections it is entitled to hereunder and or under law. Unless otherwise noted
expressly herein in writing, no grace period applies.

 

At any time until both the Principal and Interest is paid in full and all
conversions have been honored by the COMPANY and this Agreement is no longer
outstanding, this Agreement, including interest and principal, shall be
convertible into shares of Common Stock in the COMPANY at 58% percent of the
lowest traded VWAP, determined on the then current trading market for the
COMPANY’S common stock, for 15 trading days prior to conversion (the “Set
Price”). The CLAIMANT shall effect conversions by delivering to the COMPANY the
form of Notice of Conversion attached hereto as Exhibit C (a "Notice of
Conversion"), specifying the date on which such conversion is to be effected (a
"Conversion Date") and Shares shall then be delivered by the COMPANY within
three Business Days (72 hours). If no Conversion Date is specified in a Notice
of Conversion, the Conversion Date shall be the date that such Notice of
Conversion is provided hereunder. To effect conversions hereunder, the CLAIMANT
shall not be required to otherwise physically surrender anything to the COMPANY.
If the COMPANY does not request, from its transfer agent, the issuance of the
shares underlying this Agreement after receipt of a Notice of Conversion within
three Business Days (72 hours) following the date of Notice of Conversion, or
fails to timely (within 72 hours) deliver the Shares per the instructions of the
CLAIMANT, free and clear of all legends in legal free trading form, the COMPANY
shall be responsible to also promptly pay CLAIMANT for any differential in the
value of the converted Shares underlying this Agreement between the value of the
closing price on the date the Shares should have been delivered and the date the
Shares are delivered.  The CLAIMANT and any assignee, by acceptance of this
Agreement, acknowledge and agree that, by reason of the provisions of this
paragraph, following conversion of a portion of this Agreement, the unpaid and
unconverted Principal amount of this Agreement may be less than the amount
stated on the face hereof. The parties hereby agree that the COMPANY will cover
all legal costs associated with the issuance of Opinion Letter(s) to the
Transfer Agent and other costs, expenses and liabilities as to conversion and
issuance. In addition, if the COMPANY fails to timely (within 72 hours, 3
business days), deliver the shares per the instructions of the CLAIMANT, free
and clear of all legends in legal free trading form, the COMPANY shall allow
CLAIMANT to add two (2) days to the look back (the mechanism used to obtain the
conversion price along with discount) for each day the COMPANY fails to timely
(within 72 hours, 3 business days)) deliver shares, on the next two conversions.

 

4

 

 

If the COMPANY, at any time while this Agreement is outstanding: (A) shall pay a
stock dividend or otherwise make a distribution or distributions on shares of
its Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the COMPANY pursuant to this Agreement,
including as interest thereon), (B) subdivide outstanding shares of Common Stock
into a larger number of shares, (C) combine (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(D) issue by reclassification of shares of the Common Stock any shares of
capital stock of the COMPANY, then the Set Price shall be either (i) as agreed
in writing by the CLAIMANT in its discretion or if not agreed to by CLAIMANT or
reasonably objected to by the COMPANY in writing to the CLAIMANT promptly before
any such corporate change, (ii) be multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock (excluding treasury
shares, if any) outstanding before such event and of which the denominator shall
be the number of shares of Common Stock outstanding after such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stock as to such dividend or
distribution and shall become effective immediately after the effective date in
the case of a subdivision, combination or re-classification. Whenever the Set
Price is adjusted as noted above in this paragraph the COMPANY shall promptly,
within one Business Day, deliver to each CLAIMANT a notice setting forth the Set
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.

 

5

 

 

If, at any time while this Agreement is outstanding: (A) the COMPANY effects any
merger or consolidation of the COMPANY with or into another Person, (B) the
COMPANY effects any sale of all or substantially all of its assets in one or a
series of related transactions, (C) any tender offer or exchange offer (whether
by the COMPANY or another Person) is completed pursuant to which holders of
Common Stock are permitted to tender or exchange their shares for other
securities, cash or property, or (D) the COMPANY effects any reclassification of
the Common Stock or any compulsory share exchange pursuant to which the Common
Stock is effectively converted into or exchanged for other securities, cash or
property (in any such case, a "Fundamental Transaction"), then the CLAIMANT may
declare this Agreement in default or, if it elects in writing to the COMPANY,
upon any subsequent conversion, the CLAIMANT shall have the right to receive,
for each underlying share that would have been issuable upon such conversion
absent such Fundamental Transaction, the same kind and amount of securities,
cash or property as it would have been entitled to receive upon the occurrence
of such Fundamental Transaction if it had been, immediately prior to such
Fundamental Transaction, the holder of one share of Common Stock of the COMPANY
(the "Alternate Consideration"). For purposes of any such conversion, the
determination of the Set Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of one share of Common Stock in such Fundamental Transaction, and the
COMPANY shall apportion the Set Price among the Alternate Consideration in a
reasonable manner, but only if consented to in writing by the CLAIMANT,
reflecting the relative value of any different components of the Alternate
Consideration. If shareholders of Common Stock are given any choice as to the
securities, cash or property to be received in a Fundamental Transaction, then
the CLAIMANT shall be given the same choice as to the Alternate consideration it
receives upon any conversion of this Agreement following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the COMPANY or surviving entity in such Fundamental Transaction
shall issue to the CLAIMANT a new Agreement consistent with the foregoing
provisions and evidencing the CLAIMANT'S right to convert such Agreement into
Alternate Consideration. The terms of any agreement pursuant to which a
Fundamental Transaction is effected shall include terms requiring any such
successor or surviving entity to comply with the provisions of this paragraph
and insuring that this Agreement (or any such replacement security) will be
similarly adjusted upon any subsequent transaction analogous to a Fundamental
Transaction. If any Fundamental Transaction constitutes or results in a change
of control of the Company, then at the request of the CLAIMANT delivered before
the 90th calendar day after such Fundamental Transaction, the COMPANY (or any
such successor or surviving entity) will purchase the Agreement from the
CLAIMANT for a purchase price, payable in cash within 10 Business Days of such
request, equal to the 125% or maximum permitted by law whichever is lower, of
the remaining unconverted Principal amount of this Agreement on the date of such
request, plus all accrued and unpaid Interest thereon, plus all other accrued
and unpaid amounts due hereunder.

 

The COMPANY covenants that it will at all times reserve and keep available out
of its authorized and unissued shares of Common Stock solely a sufficient number
of its shares for the purpose of issuance upon conversion of this Agreement.

 

Any notice or other communication or deliveries hereunder shall be deemed given
and effective on the earliest of (i) the date of transmission, (ii) the date
after the date of transmission, if such notice or communication is delivered via
facsimile, (iii) the first Business Day following the date of mailing, if sent
by nationally recognized overnight courier service, or (iv) upon actual receipt
by the party to whom such notice is required to be given.

 

Notwithstanding anything to the contrary herein contained, the CLAIMANT may not
convert this Agreement to the extent such conversion would result in the
CLAIMANT, together with any affiliate thereof, beneficially owning (as
determined in accordance with Section 13(d) of the "Exchange Act and the rules
promulgated thereunder) in excess of 4.99% of the then issued and outstanding
shares of Common Stock, including shares issuable upon such conversion and held
by the CLAIMANT after application of this section. The provisions of this
section may be waived by the CLAIMANT, in whole or part , upon 61 days prior
written notice.

 

Herein meanings are, unless otherwise defined herein:

 

6

 

 

"Business Day" means any day except Saturday, Sunday and any day which shall be
a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

 

"Common Stock" means the common stock of the COMPANY and stock of any other
class into which such shares may hereafter have been reclassified or changed.

 

"Person" means a corporation, an association, a partnership, organization, a
business, an individual, a government or political subdivision thereof or a
governmental agency.

 

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

Except as expressly provided herein, no provision of this Agreement shall alter
or impair the obligation of the COMPANY, which is absolute and unconditional, to
pay the principal of, interest and liquidated damages (if any) on, this
Agreement at the time, place, and rate, and in the coin or currency, herein
prescribed. This Agreement is a direct debt obligation of the COMPANY. This
Agreement ranks pari passu on most favored terms to benefit the CLAIMANT with
all other agreements now or hereafter issued under the terms set forth herein
but shall be treated superior to all other obligations of the COMPANY. As long
as this Agreement is outstanding, the COMPANY shall not and shall cause it
subsidiaries not to, without the consent of the COMPANY, (a) amend its
certificate of incorporation, bylaws or other charter documents so as to
adversely affect any rights of the CLAIMANT; (b) repay, repurchase or offer to
repay, repurchase or otherwise acquire more than a de minimis number of shares
of its Common Stock or other equity securities; or (c) enter into any agreement
with respect to any of the foregoing.

 

If this Agreement shall be mutilated, lost, stolen or destroyed, the COMPANY
shall execute and deliver another original of this Agreement.

 

So long as any portion of this Agreement is outstanding, the COMPANY will not
and will not permit any of its subsidiaries to, directly or indirectly, enter
into, create, incur, assume or suffer to exist any new indebtedness of any kind,
on or with respect to any of its property or assets now owned or hereafter
acquired or any interest therein or any income or profits therefrom that is
senior in any respect to the COMPANY'S obligations under the Agreement without
the prior consent of the CLAIMANT. All consents of CLAIMANT in this Agreement
shall be in the discretion of the CLAIMANT.

 

If it shall be found by court that any Interest or other amount deemed interest
due or aggregated hereunder violates applicable laws governing usury, the amount
shall automatically be lowered to equal the maximum permitted under law.

 

7

 

 

The COMPANY covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the COMPANY from paying all or any portion of the
principal of or interest on the Agreement as contemplated herein, or otherwise
not honor this Agreement, wherever enacted, now or at any time hereafter in
force, or which may affect the covenants or the performance of this Agreement,
and the COMPANY (to the extent it may lawfully do so) hereby expressly waives
all benefits or advantage of any such law, and covenants that it will not, by
resort to any such law, hinder, delay or impeded the execution of any power
herein granted to the CLAIMANT, but will suffer and permit the execution of
every such as though no such law has been enacted.

 

Whenever any payment or other obligation hereunder shall be due on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day.

 

In the event CLAIMANT shall refer this Agreement to an attorney for collection
in the event of a default, the COMPANY agrees to pay all the reasonable costs
and expenses incurred in attempting or effecting collection hereunder or
enforcement of the terms of this Agreement, including reasonable attorney's
fees, whether or not suit is instituted.

 

4.     Claimant Status. CLAIMANT represents and the COMPANY confirms such
representation, as follows:

 

a.CLAIMANT believes it is not an affiliate, now or by way of this Agreement, and
relies upon the COMPANY knowledge of the members of the Board, officers and
shareholdings, etc. in such regard (COMPANY represents to CLAIMANT that it has
concluded and CLAIMANT may rely upon same, that CLAIMANT is not and will not be,
by way of this Agreement, an affiliate of the COMPANY); and

 

CLAIMANT is (i) an "accredited investor" as that term is defined in Rule 501
under the Securities Act of 1933and (ii) capable, by reason of the business and
financial experience of its officers (if an entity) and professional advisors,
as a sophisticated investor, of evaluating, the merits and risks of the
prospective investment;.

 

5.     Other Concerns. CLAIMANT has no responsibility for action or inaction by
the DEBTOR nor faced or faces or will face responsibility for determinations of
management of the COMPANY. The parties also recognize and acknowledge that as a
result of this Agreement, the parties have entered into a confidential
relationship as to this document, except to the requirements of law to the
contrary, and they have negotiated and entered into this Agreement in good faith
and without any duress. COMPANY has, notwithstanding anything, obtained counsel
of its own choosing on the legality of the subject including the issuance of the
Shares hereby without legend or restriction. The COMPANY indemnifies and holds
harmless CLAIMANT and its affiliates, including the counselors and advisors of
CLAIMANT, for any breach of any provision or representation by COMPANY herein.

 

6.     Miscellaneous.

 

A.Gender. Wherever the context shall require, all words herein in the masculine
gender shall be deemed to include the feminine or neuter gender, all singular
words shall include the plural, and all plural shall include the singular.

 

8

 

 

B.Severability. If any provision hereof is deemed unenforceable by a court of
competent jurisdiction, the remainder of this Agreement, and the application of
such provision in other circumstances shall not be affected thereby.

 

C.Further Cooperation. From and after the date of this Agreement, each of the
parties hereto agrees to execute whatever additional documentation or
instruments as are necessary to carry out the intent and purposes of this
Agreement or to comply with any law. However, this shall not require any
additional documents or acts by CLAIMANT for CLAIMANT to obtain and dispose of
the subject shares.

 

D.Waiver. No waiver of any provision of this Agreement shall be valid unless in
writing and signed by the waiving party. The failure of any party at any time to
insist upon strict performance of any condition, promise, agreement or
understanding set forth herein, shall not be construed as a waiver or
relinquishment of any other condition, promise, agreement or understanding set
forth herein or of the right to insist upon strict performance of such waived
condition, promise, agreement or understanding at any other time.

 

E.Expenses. Except as otherwise provided herein, or agreed in writing, each
party hereto shall bear all expenses incurred by each such party in connection
with this Agreement and in the consummation of the transactions contemplated
hereby and in preparation thereof.

 

F.Amendment. This Agreement may only be amended or modified at any time, and
from time to time, in writing, executed by the parties hereto.

 

G.Notices. Any notice, communication, request, reply or advice (hereinafter
severally and collectively called "Notice”) in this Agreement provided or
permitted to be given, may be made or be served by delivering same by overnight
mail or by delivering the same by a hand-delivery service, such Notice shall be
deemed given when so delivered or sooner as stated within this Agreement.

 

H.Captions. Captions herein are for the convenience of the parties and shall not
affect the interpretation of this Agreement.

 

I.Counterpart Execution. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and this Agreement may be
executed by fax.

 

J.Assignment. This Agreement is not assignable without the written consent of
the parties except CLAIMANT has the right to assign the obligations and Shares
owed to it hereunder as it may determine.

 

9

 

 

K.Parties in Interest and Affiliates. Provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties,
their heirs, executors, administrators, other permitted successors and assigns,
if any. Nothing contained in this Agreement, whether express or implied, is
intended to confer any rights or remedies under or by reason of this Agreement
on any persons other than the parties to it and their respective successors and
assigns. For this Agreement, affiliated or affiliate, either word being
capitalized or not herein, shall mean controlling, controlled by or under direct
or indirect common control with such person and includes shareholders, officers,
directors, advisors, employees, attorneys, accountants, auditors, subsidiaries,
parent companies, related companies and founders, broadly defined, to be
interpreted to protect the CLAIMANT, beyond just persons and firms customarily
considered affiliated under Federal securities laws and regulations.

 

L.Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties on the subject matter hereof and supersedes all
prior recent settlement discussions and verbal agreements and understandings
except in no way does this Agreement change or eliminate the terms of financial
and related obligations to the CLAIMANT per past agreements and instruments
except as strictly modified in writing above.

 

M.Construction and Misc. This Agreement shall be governed exclusively by the
laws of the State of Florida without reference to conflict of laws and the
exclusive venue for any action, claim or dispute in respect of this Agreement
shall be such court of competent jurisdiction as is located in Broward County
Florida as the sole venue. The parties agree and acknowledge that each has
reviewed this Agreement and the normal rule of construction that agreements are
to be construed against the drafting party shall not apply in respect of this
Agreement given the parties have mutually negotiated and drafted this Agreement.
The COMPANY irrevocably submits to the exclusive jurisdiction stated herein and
the parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. The parties hereto further
waive any objection to venue in the said place.

 

THE DEBTOR IRREVOCABLY WAIVES THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH SUIT OR PROCEEDING AND FURTHER AGREES THAT SERVICE OF
PROCESS UPON THE PARTY MAILED BY FIRST CLASS MAIL SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN ANY SUCH SUIT OR
PROCEEDING. NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW.

 

The COMPANY waives personal service of any summons, complaint or other process
in connection with any such action or proceeding and agrees that service thereof
may be made, as the CLAIMANT may elect, by mail directed to the CLAIMANT at the
last known principal business location or mailing address or, in the
alternative, in any other form or manner permitted by law, on a non-exclusive
basis, as determined by the CLAIMANT. No failure or delay on the part of the
CLAIMANT in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges.

 

10

 

 

The obligations to CLAIMANT and this Agreement cannot be set off against any
real or alleged claim against the CLAIMANT.

 

N.Cooperation and Representations. The parties hereto agree to cooperate with
one another in respect of this Agreement, including reviewing and executing any
document necessary for the performance of this Agreement, to comply with law or
as reasonably requested by any party hereto, or legal counsel to any party
hereto. Representations of the COMPANY shall survive the signing and closing of
this Agreement.

 

O.Independent Legal Counsel. The parties hereto agree that (i) each has retained
independent legal counsel in connection with the preparation and of this
Agreement, (ii) each has been advised of the importance of retaining legal
counsel, and (iii) by the execution of this Agreement, each has retained or
waived retaining counsel except as otherwise stated above.

 

P.Rights and Remedies. The COMPANY agrees that all of the rights and remedies of
the CLAIMANT hereto whether established hereby or by any other agreements,
instruments or documents or by law shall be cumulative and may be exercised
singly or concurrently. CLAIMANT further waives the right to any notice and
hearing prior to the execution, levy, attachment or other type of enforcement of
any judgment obtained hereunder. COMPANY shall reflect the obligation of this
Agreement in all financial statements and related disclosures.

 

Exhibits, and, if any, Additional Promises and Representations:

 

a.EXHIBIT A. The DEBTOR hereby represents that attached is a letter of
confirmation and representation by the individual who is the principal executive
officer of the COMPANY executed or to be executed and delivered this date.

 

b.EXHIBIT B. The DEBTOR hereby represents that attached is a duly authorized and
effective irrevocable resolution of the Board of Directors of the COMPANY
confirming this Agreement as valid and binding on the COMPANY, executed or to be
executed this date. (Whether or not attached, or executed, the DEBTOR represents
all corporate authorization has been obtained.)

 

c.EXHIBIT C. Form of Conversion

 

d.EXHIBIT D. Irrevocable Letter from Transfer Agent

 

e.EXHIBIT E. Transfer Agent Share Statement

 

Description of Debt: $205,000 Senior Convertible Note Dated October 1st, 2013
(GCA Strategic Investment Fund Limited)

 

Name of COMPANY:    3DIcon Corporation State of Incorporation:      Oklahoma
Address of COMPANY:    6804 South Canton Avenue Suite 150     Tulsa, OK 74136

 

11

 

 

Effective Date: 8/15/14

Principal Amount due hereunder: $205,000 plus interest

Set Price: above

Interest due hereunder: (10%) Ten percent interest per annum

Maturity Date: date that is 12 months from the date of this Agreement

 

Name of CLAIMANT: Redwood Management, LLC

 

Claimant Address: 16850 Collins Ave #112-341

 

Sunny Isles Beach Florida 33160

 

The undersigned hereby execute this document the Effective Date noted:

 

"COMPANY/DEBTOR"

3DIcon Corporation

 

    Name: Victor F. Keen   Title: CEO       “CLAIMANT”       Redwood Management,
LLC       By:       Gary Rogers, Manager  

 

12

 

